RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 21a0067p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                  ┐
                                   Plaintiff-Appellee,      │
                                                            │
                                                             >        No. 20-2102
        v.                                                  │
                                                            │
                                                            │
 WARD WESLEY WRIGHT,                                        │
                                Defendant-Appellant.        │
                                                            ┘

                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                 No. 2:96-cr-80876-3—Stephen J. Murphy, III, District Judge.

                              Decided and Filed: March 23, 2021

                  Before: SILER, THAPAR, and MURPHY, Circuit Judges.
                                  _________________

                                           COUNSEL

ON BRIEF: James W. Amberg, AMBERG & AMBERG, PLLC, Royal Oak, Michigan, for
Appellant. Timothy P. McDonald, UNITED STATES ATTORNEY’S OFFICE, Detroit,
Michigan, for Appellee.
                                     _________________

                                            OPINION
                                     _________________

       THAPAR, Circuit Judge.       Ward Wright trafficked cocaine, stole airplanes for the
Medellín Cartel, and murdered a man for $50,000. A jury convicted him of murder for hire and
conspiring to distribute cocaine. The court then sentenced him to life imprisonment. With less
than twenty years under his belt, Wright sought compassionate release based on his deteriorating
health and the COVID-19 pandemic. The district court denied his request. We affirm.
 No. 20-2102                       United States v. Wright                                 Page 2


                                                I.

       Ward Wright was a member of a motorcycle gang in Michigan. He began distributing
cocaine through his gang connections. When one of Wright’s co-conspirators (David Moore)
had a falling out with other members of the conspiracy, Wright offered to kill him for $50,000.
The co-conspirators accepted Wright’s offer. So he drove to Ohio and shot Moore twice in the
head while he slept. Wright and his co-conspirators then used a welding torch to destroy
evidence, which they dumped into Lake Huron.

       After the murder, Wright helped steal several airplanes. Why? Because he (and his co-
conspirators) had stolen drugs belonging to the Medellín Cartel. And he needed to repay them.
Planes seemed to do the trick, including one from the United States Forestry Service.

       Federal agents eventually caught on to the conspiracy and arrested Wright and his co-
conspirators. The co-conspirators cooperated; Wright did not. A jury convicted Wright of
murder for hire, interstate travel in aid of a violent crime, and conspiracy to possess with intent
to distribute and to distribute cocaine. The district court sentenced him to two terms of life
imprisonment, plus five years.

       Nineteen years into his sentence, Wright moved for compassionate release. He cited his
severe health problems as well as the COVID-19 pandemic. Wright’s medical issues include
obesity, cataracts, diabetes, end-stage renal disease, and peripheral vascular disease, which has
led to several amputations. Collectively, the illnesses are terminal. The district court considered
Wright’s medical condition but ultimately found that the section 3553(a) sentencing factors did
not warrant release. Wright appealed.

                                                II.

       We review a district court’s denial of compassionate release for an abuse of discretion.
United States v. Ruffin, 978 F.3d 1000, 1005 (6th Cir. 2020). District courts consider three
requirements when deciding compassionate release motions: (1) extraordinary and compelling
reasons for release; (2) the section 3553(a) sentencing factors; and (3) any applicable policy
statements. 18 U.S.C. § 3582(c)(1)(A); United States v. Navarro, 986 F.3d 668, 670 (6th Cir.
 No. 20-2102                        United States v. Wright                               Page 3


2021). A court may deny compassionate release based on “any of [these] prerequisites.” United
States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

       Here, the government conceded extraordinary and compelling circumstances based on
Wright’s health problems. But it argued that the section 3553(a) sentencing factors did not favor
release. The district court agreed that despite Wright’s poor health, the section 3553(a) factors
did not justify release. So that is the focus of our inquiry on appeal.

                                                 A.

       In a thoughtful and thorough opinion, the district court addressed three sentencing factors
when denying Wright’s request for early release.              First, it considered the nature and
circumstances of Wright’s offenses and his personal history. 18 U.S.C. § 3553(a)(1). Wright
was involved in a criminal biker gang; “murdered, stole airplanes, and did business with the
Medellín Cartel”; had multiple disciplinary violations in prison; and never accepted
responsibility for his crimes (until counsel’s involvement in the present release effort). R. 312,
Pg. ID 792–93.

       Second, the district court weighed the need for Wright’s sentence to reflect the
seriousness of his offenses, provide just punishment, afford adequate deterrence, and protect the
public. 18 U.S.C. § 3553(a)(2). The only way to accomplish these goals was to keep Wright in
prison. After all, Wright committed one of the most serious crimes in our criminal justice
system: Murder.

       Third, the district court asked whether keeping Wright in prison would lead to
unwarranted sentencing disparities. 18 U.S.C. § 3553(a)(6). It would not. The court noted that
the average federal sentence for murder is just over 255 months. Wright had served about that
long, but he committed other crimes on top of murder (such as drug trafficking). So his
continued incarceration did not suggest an unwarranted disparity. And even if Wright’s sentence
was longer than his co-defendants’, any disparity was warranted.              Both co-defendants
“cooperated, and neither was the trigger man.” R. 312, Pg. ID 799. Based on this analysis, the
district court found that the sentencing factors did not warrant early release. Thus, it denied
Wright’s motion.
 No. 20-2102                       United States v. Wright                                 Page 4


                                                B.

       The district court did not abuse its discretion in reaching this conclusion.        Wright
committed a cold-blooded killing, distributed large quantities of cocaine, and did business with
one of the world’s most notorious cartels. His crimes were heinous, and they justifiably resulted
in two life sentences. The district court did not abuse its discretion by requiring Wright to serve
those sentences.

       District courts have “substantial discretion” when balancing the section 3553(a)
sentencing factors. Ruffin, 978 F.3d at 1005. And a district court acts within its discretion when
it denies compassionate release based on the seriousness of the underlying offense. See 18
U.S.C. § 3553(a)(2). For example, we have previously affirmed a district court’s denial of
compassionate release by form order. See Navarro, 986 F.3d at 672. We did so in large part
because “the offense conduct was very serious”—it involved possessing ten kilograms of
cocaine. Id. (quotation marks omitted). The serious nature of the offense made it obvious that
the district court did not abuse its discretion when balancing the sentencing factors. Id. And in
another case, we affirmed the denial of compassionate release based largely on “the seriousness
of [the defendant’s] child-pornography offenses.” United States v. McCoy, No. 20-1871, 2021
WL 867137, at *2 (6th Cir. Mar. 2, 2021).

       As these cases show, district courts have wide latitude to deny compassionate release
based on the seriousness of the underlying offense. So long as the district court “considers the
parties’ arguments and has a reasoned basis for exercising its own legal decisionmaking
authority,” it is not an abuse of discretion to deny compassionate release based on the seriousness
of the offense. Ruffin, 978 F.3d at 1008 (cleaned up). District courts “may place great weight”
on one sentencing factor when that weight is warranted. United States v. Adkins, 729 F.3d 559,
571 (6th Cir. 2013). And such weight is warranted when a prisoner (like Wright) has committed
a serious crime (like murder). Thus, the district court did not abuse its discretion by denying
release.
 No. 20-2102                       United States v. Wright                                 Page 5


                                                C.

       Wright raises three counterarguments. None is persuasive. Wright first contends that the
district court abused its discretion when evaluating the nature and circumstances of the offense as
well as his personal history. See 18 U.S.C. § 3553(a)(1). He says the trial court “abused its
discretion by implying that because Mr. Wright did not take responsibility for the killing until
years after the fact that it somehow diminishes the importance of” his recent expressions of
remorse. Appellant Br. 16–17. But a district court does not err, let alone abuse its discretion, in
concluding that late-breaking expressions of remorse are more likely opportunistic than genuine.
In any event, the district court acknowledged Wright’s recent remorse, health problems, and
rehabilitative efforts, but found that other considerations—such as his criminal history and
disciplinary violations—outweighed these factors. This was a perfectly reasonable conclusion
given the circumstances. Definitely not an abuse of discretion.

       Second, Wright faults the district court for relying on another case from the Eastern
District of Michigan in which the court declined to grant compassionate release to a 68-year-old
convicted murderer. See United States v Araña, No. 2:95-cr-80272-13, 2020 WL 2214232 (E.D.
Mich. May 7, 2020). Wright says the case is distinguishable because he is terminally ill, while
Araña was not. But the district court simply identified factual similarities between this case and
Araña. It did not say the case was binding or that it was identical. Because the district court did
not “base its ruling on an erroneous view of the law or on a clearly erroneous assessment of the
evidence,” it did not abuse its discretion. Highmark Inc. v. Allcare Health Mgt. Sys., Inc., 572
U.S. 559, 563 n.2 (2014) (cleaned up).

       Finally, Wright argues that he ought to be released because his co-defendants are no
longer in prison. He says that his continued incarceration constitutes an unwarranted sentencing
disparity. See 18 U.S.C. § 3553(a)(6). But section 3553(a)(6) speaks of “the need to avoid
unwarranted sentence disparities among defendants with similar records who have been found
guilty of similar conduct.” So the question “is not necessarily whether a particular defendant
received a sentence that was different from the sentences of his co-defendants.” United States v.
Thomas, 395 F. App’x 168, 175 (6th Cir. 2010). Instead, it “concerns national disparities
between defendants with similar criminal histories convicted of similar criminal conduct.”
 No. 20-2102                          United States v. Wright                                 Page 6


United States v. Conatser, 514 F.3d 508, 521 (6th Cir. 2008) (citations omitted). Wright has
identified no such national disparity.       And even if co-defendant sentences were probative,
Wright’s co-defendants are not similarly situated: Both cooperated, and neither pulled the
trigger.

                                                 * * *

           In the end, Wright disagrees with the district court’s balancing of the sentencing factors.
But the district court did not abuse its discretion in concluding that the severity of Wright’s
criminal conduct warrants continued incarceration. Thus, we affirm.